Citation Nr: 0622013	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-38 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder. 

2.  Entitlement to service connection for jungle rot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his cousin


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The veteran had active service from March 1945 to December 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Boston, 
Massachusetts, VA Regional Office (RO).  

The veteran testified before the Undersigned Veterans Law 
Judge at a travel Board hearing in April 2006.  A transcript 
of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  An anxiety disorder is attributable to service.  

2.  Jungle rot is not shown.  


CONCLUSIONS OF LAW

1.  Anxiety disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  Jungle rot was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In June 2003 and August 2003, the 
veteran was sent VCAA notification.  These notices predated 
the initial unfavorable decision.  Although the 4th and 5th 
elements were not addressed at this time, the Board herein is 
not granting service connection for jungle rot; thus, that 
matter is moot with no prejudicial error as addressed below.  
In regard to anxiety disorder, a rating decision implementing 
the grant has not yet been issued.  Once the rating decision 
is issued, the issues pertaining to the effective date and  
rating assigned will become appealable.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in June 2003 and August 
2003.  The letters notified the claimant of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether or 
not the claimant or VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements in this letter 
by:  (1) informing the claimant about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the claimant about the information and 
evidence the VA would seek to provide; (3) informing the 
claimant about the information and evidence the claimant was 
expected to provide; and (4) requesting the veteran inform 
the RO of any information or evidence the claimant wanted the 
RO to obtain and requesting that the claimant provide copies 
of any private treatment records in the claimant's possession 
that pertained to the claims.

VCAA notification predated adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection for jungle rot, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA has attempted to develop the service medical 
records through the National Personnel Records Center (NPRC).  
The NPRC notified VA in August 2003 that the records were 
unavailable.  According to Hayre v. West, 188 F.3d 1327, 1332 
(Fed. Cir. 1999), VA has a heightened duty to assist a 
veteran when his service medical records are missing through 
no fault of his own.  In the current case, VA has attempted 
to obtain the records or substitutes.  These efforts have 
been futile, and the NPRC has been unable to provide any 
further leads on sources of the missing documents.  See 38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2). Therefore, the 
Board finds that further development of this evidence is not 
warranted.  As the veteran is aware of these missing records, 
the duty to notify him of an inability to obtain identified 
records has been met.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2005).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Anxiety Disorder

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  Any 
deficiency in regard to the rating or effective date is 
appealable after the issuance of a rating decision 
implementing the grant of service connection.  

Separation records reflect the veteran's military 
occupational specialty was basic training infantry and 
construction machine operator during service in WW II.  He 
served in Japan and the in the Republic of the Philippines.  
His decorations and awards include the Army of Occupation 
Medal, the Asiatic Pacific Campaign Medal, and the World War 
II Victory Medal.  

The veteran gave sworn testimony to the effect that during 
service in Borneo-Philippines, he was stabbed in the arm.  
Transcript at 3-5 (2006).  He stated that his buddy shot and 
killed the guy who was stabbing him, in front of him.  Id at 
4-5.  He added that he encountered a typhoon when traveling 
from the Philippines to Japan.  Id at 6.  He testified that 
since service, he has had sleep difficulty and nightmares.  
Id at 8.  The veteran's cousin testified that the veteran 
returned from service as a nervous man.  Id at 9-10.  The 
testimony is credible.

On VA examination in July 2003, a history of nervousness 
since service was noted.  The examiner stated that there was 
a clear connection in time between the origin of the symptoms 
and the veteran's service, noting the symptoms developed 
almost immediately after separation.  The examiner added that 
the veteran clearly had very limited capacity to deal with 
stress and it was significantly more likely than not that the 
experience in service was simply too much for him and created 
great anxiety.  The examiner stated that there was a 
connection in time with the development of the veteran's 
nervous symptoms, shortly after separation, and service.  The 
diagnosis was anxiety disorder, not otherwise specified.  

The Board finds the competent evidence, to include the 
veteran's credible sworn testimony, together with the 
probative medical opinion supports a finding that the 
veteran's anxiety disorder is attributable to service.  The 
Board Member had an opportunity to observe the veteran has 
his relative.  I observed their mannerisms, posture and 
demeanor.  I was particularly impressed with the candor of 
the two men.  To the extent that they were competent, they 
established continuity of symptoms since service.  
Furthermore, the testimony was credible.  Consequently, the 
benefits sought on appeal are granted.  

II.  Jungle Rot

The veteran asserts he has jungle rot as a result of service.  
He testified that his feet would stay wet for hours during 
service in the Philippines.  Transcript at 13 (2006).  The 
July 2003 VA examination report notes patches of slightly 
hyperpigmented, slightly scaling skin on both calves.  The 
assessment was stasis dermatitis.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that he has jungle rot or that such is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The October 1946 separation examination 
report shows that the feet were normal, and other than a burn 
scar on the thigh, the skin was normal.  While the veteran 
may have experienced itching during service, there is no 
diagnosis of jungle rot during service or post service.  
While dermatitis was diagnosed on VA examination, there is no 
competent evidence that dermatitis was incurred in service.  
The evidence, to include the separation examination report 
showing normal the feet and skin were normal at separation, 
together with the first evidence of any skin disorder many 
years post service, is far more probative than the veteran's 
unsupported lay opinion.  The Board notes that the testimony 
and lay evidence has been far less convincing as to 
continuity of symptoms.  In particular, during the veteran's 
VA examination, he reported that post service, some form of 
treatment has been successful, but that approximately one 
year earlier he had developed itching of the legs.  His own 
statements establish a phenomenal gap in continuity.

Based upon the post service diagnosis of a stasis dermatitis 
rather than jungle rot and the veteran's own report of a gap 
of decades in symptoms, the Board concludes that the current 
post service disability is unrelated to an in-service skin 
problem.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are granted.  







ORDER

Service connection for anxiety disorder is granted.  

Service connection for jungle rot is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


